280 A.2d 308 (1971)
MAC'S PIPE AND DRUM, INC. t/a Mac's Pipe and Drum, a corporation, Appellant,
v.
NORTHERN INSURANCE COMPANY, a corporation, London, Liverpool and Globe, a corporation, The Travelers Insurance Company, a corporation, and Aetna Casualty & Surety, a corporation, Appellees.
No. 5688.
District of Columbia Court of Appeals.
Argued May 26, 1971.
Decided August 2, 1971.
Richard A. Fitzpatrick, Washington, D. C., for appellant.
F. Wainwright Barnes, Washington, D. C., for appellee Northern Ins. Co. and Aetna Casualty & Surety.
James F. Jordan, Washington, D. C., for appellee The Travelers Ins. Co.
John J. O'Neill, Jr., Washington, D. C., for appellee London, Liverpool & Globe. James C. Gregg, Washington, D. C., also entered an appearance for appellee.
Before KERN, NEBEKER and PAIR, Associate Judges.
PAIR, Associate Judge:
This is a companion case to Two Caesars Corporation v. Jefferson Insurance Company of N. Y., 280 A.2d 305 (decided this date). In each of the cases it was sought to recover, under the "Business Interruption" provisions of a "Standard Fire Insurance" policy, for losses sustained when business operations were interrupted by the *309 imposition of a curfew, because of the civil disorders which followed the assassination of Martin Luther King, Jr. In each of the cases the trial court entered summary judgment for the insurance companies involved. In Two Caesars Corp., supra, we held:
* * * [T]hat loss of income from the sale of food and alcoholic beverages cannot, as a matter of law, be considered a direct loss to "described property" for purposes of either the "Extended Coverage" or the "Business Interruption" provisions of the policies of insurance.
Because the factual context in this case is similar to that in Two Caesars Corp., supra, what we held in that case must control our disposition in this case.
Affirmed.